LATTIMORE, J.
Conviction for assault to murder; punishment, four years in the penitentiary.
The transcript is without any bill of exceptions showing any complaint of procedure. The indictment and charge"of the court appear to be in conformity to law. The statement of facts presents the usual condition of conflict between the state witnesses who affirm facts amply sufficient to support the conclusion of guilt, and the testimony of the accused who denies his guilt. These conflicts are matters to be decided by the jury, which has determined same adversely to appellant. We see no reason for disturbing their verdict.
The judgment will be affirmed.